ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-132, concluding that STUART P. SCHLEM of FREEHOLD, who was admitted to the bar of this State in 1983, and who has been suspended from the practice of law since March 12, 2003, by Order of the Court filed on February 13, 2003, should be suspended from practice for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with the client), RPC 1.16(d) (failure to return unearned advance), and RPC 8.4(c) (conduct involving deceit, misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to return to his client Warwick Condominium Association the client’s fee overpayment of $2,861.88, and to provide proof of said refund to the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that STUART P. SCHLEM is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall refund the sum of $2,861.88 to Warwick Condominium Association and shall submit proof thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*174ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.